Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  
(i) In Fig. 3, an element is associated with the number 100. Although the precise element so indicated is not clear, the element cannot be the “semiconductor die” associated with the number 100 in the disclosure, since it appears to direct the reader to some element that can only be a small component of an entire semiconductor. 
(ii) Applicant fails to show the claimed “second semiconductor die disposed on and electrically connected to the first semiconductor die”[claim 8]. Another semiconductor die is labeled in certain of the drawings with the number 103, but this die is never “disposed on” the first semiconductor die.  Note that, the drawings must show every feature of the invention specified in the claims.  Therefore, the element(s) indicated above in, e.g., (ii) above must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: please insert “now U.S. Patent No. 11,018,070,” after “August 22, 2019”.
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  the phrase, “and the first passivation layer comprises”, not being part of a ‘wherein’ clause, is grammatically incorrect. A claim should be a simple a noun phrase, and as such should contain no simple indicative verbs at the uppermost level. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “and thicknesses of the first section and the second section are different” is unclear with regard to whether the first section and the second section each possess in their own right some particular thickness not properly articulated, and if those particular thickness were compared, one would find them to differ from one another.
Regarding claim 3, the limitation, “wherein the protective layer covers the conductive pads and has openings partially exposing the top surfaces of the conductive pads” is unclear with regard to how the first and second portions of the  conjunctive clause can both be true. The plain meaning of “to cover” is to entirely cover, and yet the next portion of the limitation appears to require that the protective layer not entirely cover the  conductive pads.
Regarding claim 16, the limitation,” at least a portion of the first passivation layer is removed” is unclear with regard to how it further limits the remainder of the claim. Removal of underlying material is in fact difficult to avoid in high-density plasma chemical vapor deposition processes unless specific provisions are made with regard to the selection of certain underlying materials, and yet  no such provisions have been made here.
Regarding claim 17, the limitation,” edges of the first passivation layer are smoothed” is unclear with regard to how it further limits the remainder of the claim. Removal of underlying material is in fact difficult to avoid in high-density plasma chemical vapor deposition processes unless specific provisions are made with regard to the selection of certain underlying materials, and yet no such provisions have been made here.
Regarding claim 18, the limitation, ”wherein during the high-density plasma chemical vapor deposition process, at least a portion of the second passivation layer is removed” is unclear with regard to how an additive process such as a high-density plasma chemical vapor deposition process, already recited in a parent claim “to form a second passivation layer on the first passivation layer, wherein a thickness of the second passivation is non-uniform”, is then to result in the disappearance of a portion of that same material, when that material cannot be distinguished from the net addition of material that constitutes the vapor deposition process itself. For example, how is this distinction to be qualified? How much of the second passivation layer is removed in the course of forming, say, the last 10 person of the second passivation layer?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-9, 11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 11, and 14 of U.S. Patent No. 11,018,070 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5, 7-9, 11, and 13-14 of the present application 17/327,787, and claims 1-2, 5, 7-9, 11, and 14 drawn to the same feature and any difference are minor and would have been obvious one skilled in the art.
Appl. No. 17/327787
U.S. Pat. No. 11,018,070 B2
1. A semiconductor die, comprising: an interconnection structure; conductive pads disposed over and electrically connected to the interconnection structure; and a first passivation layer and a second passivation layer filling a gap between two adjacent conductive pads, and the first passivation layer comprises: a first section extending substantially parallel to a top surface of the interconnection structure; and a second section connected to the first section, wherein the second section is inclined with respect to a side surface of one of the conductive pads, and thicknesses of the first section and the second section are different.
1. A semiconductor die, comprising: a semiconductor substrate; an interconnection structure disposed on the semiconductor substrate; conductive pads disposed over and electrically connected to the interconnection structure; and a first passivation layer and a second passivation layer sequentially stacked on the conductive pads, wherein the first passivation layer and the second passivation layer fill a gap between two adjacent conductive pads, and the first passivation layer comprises: a first section extending substantially parallel to a top surface of the interconnection structure; and a second section facing a side surface of one of the conductive pads, and thicknesses of the first section and the second section are different.
3. The semiconductor die of claim 1, further comprising a protective layer disposed between the interconnection structure and the first passivation layer and between portions of the conductive pads and the first passivation layer, wherein the protective layer covers the conductive pads and has openings partially exposing the top surfaces of the conductive pads.
2. The semiconductor die of claim 1, further comprising a protective layer disposed between the interconnection structure and the first passivation layer and between portions of the conductive pads and the first passivation layer, wherein the protective layer has openings partially exposing the top surfaces of the conductive pads.
5 The semiconductor die of claim 1, wherein the first passivation layer and the second passivation layer are made of a same material.
5. The semiconductor die of claim 1, wherein the first passivation layer and the second passivation layer are made of a same material.
7. The semiconductor die of claim 1, wherein a ratio of a distance between two adjacent conductive pads and a height of the conductive pads is less than 3.
7. The semiconductor die of claim 1, wherein a ratio of a distance between two adjacent conductive pads and a height of the conductive pads is less than 3.
8. A semiconductor package, comprising: a first semiconductor die, comprising: a semiconductor substrate; an interconnection structure disposed on the semiconductor substrate; conductive pads disposed beside each other on the interconnection structure; and a composite passivation structure covering the conductive pads, comprising: a first passivation layer conformally disposed over the conductive pads; and a second passivation layer disposed on the first passivation layer, wherein the second passivation layer has a first section and second sections located between two adjacent conductive pads, an extending direction of the first section is substantially parallel to a top surface of the interconnection structure, one of the second sections faces a side surface of one of the two adjacent conductive pads, and another one of the second sections faces a side surface of another one of the two adjacent conductive pads, and a thickness of the first section is smaller than a thickness of the second sections; and a second semiconductor die disposed on and electrically connected to the first semiconductor die.
8. A semiconductor package, comprising: a first semiconductor die, comprising: a semiconductor substrate; an interconnection structure disposed on the semiconductor substrate; conductive pads disposed beside each other on the interconnection structure; and a composite passivation structure covering the conductive pads, comprising: a first passivation layer conformally disposed over the conductive pads; a second passivation layer disposed on the first passivation layer, wherein the second passivation layer has a first section and second sections connected to the first section, the first section and the second sections are located between two adjacent conductive pads, an extending direction of the first section is substantially parallel to a top surface of the interconnection structure, and extending directions of the second sections converge toward the top surface of the interconnection structure; and a third passivation layer covering the second passivation layer; and a second semiconductor die disposed on and electrically connected to the first semiconductor die.
9. The semiconductor package of claim 8, wherein at least one of the contact pads has a probe mark protruding from a top surface of the at least one of the contact pads, and the first passivation layer and the second passivation layer respectively have a peak isomorphic with and over the probe mark.
9. The semiconductor package of claim 8, wherein at least one of the contact pads has a probe mark protruding from a top surface of the at least one of the contact pads, and the first passivation layer and the second passivation layer respectively have a peak isomorphic with and over the probe mark.
10. The semiconductor package of claim 8, wherein an included angle between the first section and one of the second sections ranges between 100° and 120°.
11. The semiconductor package of claim 8, wherein an included angle between the first section and one of the second sections ranges between 100° and 120°.
14. The semiconductor package of claim 8, 

wherein the first semiconductor die has a 

first bonding layer comprising first bonding 

pads, the second semiconductor die has a 

second bonding layer comprising second 

bonding pads, the first bonding layer is 

bonded to the second bonding layer, and the

first bonding pads are aligned with the 

corresponding second bonding pads.

14. The semiconductor package of claim 8, wherein the first semiconductor die has a first bonding layer comprising first bonding pads, the second semiconductor die has a second bonding layer comprising second bonding pads, the first bonding layer is bonded to the second bonding layer, and the first bonding pads are aligned with the corresponding second bonding pads.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816